DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on September 23, 2021.  These drawings are not acceptable.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the replacement figures continue to not show multiple energy storage devices as recited in claims 4 and 6. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: electrical energy storage devices in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 11, it is unclear what is intended to be encompassed by the recited “plurality of electrical energy storage devices”. The recitation of an “electrical energy storage device” appears to invoke 112(f), because it constitutes a function (electrical energy storage) and a nonce term (device). However, the only energy storage device of any kind disclosed is the single “energy storage device 123”, found in figure 2 and paragraph [00151]. Energy storage device 123 does not have any more specific description. Although, as amended, it is now described as an electrical energy storage device, it is described in the specification as being used “by opening and closing storage channel 119 at appropriate steps”. This does not indicate whether a battery, a capacitor, or some other means of electrical energy storage; furthermore, electrical connections are customarily referred to in American English as switched instead of opened or closed, rendering further unclear what the disclosed and recited energy storage device actually is. Furthermore, without even a single disclosed example of what the energy storage devices, plural, are intended to be, the examiner cannot determine with any certainty what the equivalents are.
Regarding claim 16, it is unclear what is intended to be encompassed by the limitation “calculate an implied power gained from a temperature differential between one or more sensor sub-units”. In particular it is unclear in what way “implied power gained” is intended to be different from and additional to the recovered energy stored in the electrical energy storage devices, or whether, instead, this is something inherently present in an accurate thermal model with multiple adjacent cells forming a matrix. Furthermore, although the claims are to be read in light of the specification, neither figure 8 nor the accompanying description makes clear what the recited “implied energy gained” refers to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 3, 5, 7, 8, 10, 12, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Schrage (US Patent No. 5,349,821).

Regarding claims 1 and 10, Schrage discloses a cooling system comprising:
a plurality of sensor sub-units (thermocouples or thermistors located in each quadrant, see column 3 lines 39-39) arranged in a grid (regions or quadrants 30, 32, 34, 36, 38, 39, see figure 2 and column 3 lines 7-13) and configured to be thermally connected to a heat source (baseplate or source 28, see figure 2 and column 3 lines 17-24), the heat source having a plurality of sub-regions that correspond with the plurality of sensor sub-units;
a plurality of solid-state cooling sub-units (thermoelectric heat pumps 40, 42, 44, 46, 48, 49, see figures 1 and 2 and column 3 lines 17-24) arranged in a grid, each solid-state cooling sub-units including a cold side and a hot side and each solid-state cooling sub-unit corresponding with one of the plurality of sensor sub-units, wherein the cold side of each solid-state cooling sub-unit thermally connects to one of the sensor sub-units, and is configured to dissipate heat from the sub-regions of the heat source; and
a heat exchanger (cold plate or sink 26, see figure 2 and column 3 lines 9-11) thermally connected to the hot side of each of the solid-state cooling sub-units and configured to dissipate additional heat from the sub-regions of the heat source and waste heat generated from powering the solid-state cooling sub-units; and
a controller (109, see figure 3 and column 3 lines 35-38) including an optimizer (programmed section of controller) and configured to sample temperatures from an entirety of the plurality of sensor sub-units (see column 3 lines 41-46) and route the sampled temperatures to the optimizer to observe;
wherein, based on the sampled temperatures, the optimizer is configured to:

predict a sequence of cooling intensity tensors that vary power and cooling cycle times of select cooling sub-units to drive temperatures across the heat source to a target distribution of temperatures (output required cooling from combined model); and
generate output signals indicative of the predicted sequence of cooling intensity tensors that correspond with the observed temperatures and the predicted temperatures to cool the heat source (actually controlling the system with the outputs from the combined model).
It is noted that it is not explicitly stated or inherent that the sensed data will necessarily include a hot spot, because it is possible for the temperature distribution to be sufficiently even that there is no hot spot to observe.
However, because the purpose of the controller’s operation is to maintain constant temperature (called “isothermality”, see abstract) in the heat source plate, and because a hot spot is simply a location with higher heat than elsewhere in the space monitored, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use the system of Schrage to observe a first hot spot if present, and to predict a future second hot spot, in order to maintain isothermality of the source when there is a hot spot present and or future hot spot present.

Regarding claims 3 and 15, the one or more trained data-driven models of Schrage explicitly make predictions based on nonlinear transformation of the temperatures (see column 6 lines 34-39), because that is how our understanding of the physics of heat transfer works, and also based on linear transformations (scalar multiples x and y, se column 5 lines 20-30).



Regarding claims 7 and 8, the plurality of sensor sub-units of Schrage can be formed on one or more sensor meshes and the plurality of solid-state cooling sub-units can be formed on one or more cooler meshes, wherein the one or more sensor meshes and the one or more cooler meshes are stacked together and thermally connected (see figures 1 and 2). Additionally, Schrage inherently has a housing to the same extent as the applicant’s disclosed structure has a mesh housing, because a housing merely refers to a structure holding the parts together, such as the edges of the layers of Schrage, which appears to be comparable to the illustrated “mesh housing” 607 as disclosed in figure 9 by the applicant.

Further regarding claims 7 and 8, the applicant is respectfully reminded that a recitation of the process with which a claimed apparatus is intended to have been manufactured does not differentiate the claimed apparatus from a prior art apparatus having the same structure.

Regarding claim 12, selectively cooling one or more sub-regions of the heat source by dynamically adjusting power to one or more of the solid-state cooling sub-units based on the predicted sequence of cooling intensity tensors comprises generating an output signal of maximum power for select solid-state cooling sub-units that correspond with the observed hot spots and the predicted hot 

Regarding claim 13, selectively cooling one or more sub-regions of the heat source by dynamically adjusting power to one or more of the solid-state cooling sub-units based on the predicted sequence of cooling intensity tensors comprises generating an output signal corresponding to power required to cool a select solid-state cooling sub-unit to a temperature of nearest neighbors of the select solid-state cooling sub-unit, because the purpose of Schrage is “to maintain isothermality” (see abstract), also phrased as to maintain the temperature as a constant.

Regarding claim 17, the temperatures sampled from the plurality of sensor sub-units are received by the controller through an input channel (hard-wired connections 90, 92, 94, 96, 98, 99, see figure 3; see also column 3 lines 46-49).

Claim 4, 11, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Schrage (US Patent No. 5,349,821) in view of Gu (US Patent Application Publication No. 2009/0321909).

Regarding claims 4 and 11, Schrage discloses at least one power supply (68, see figure 2 and column 3 lines 27-28).
It is noted that Schrage does not disclose the power supply to be a plurality of energy storage devices charged and discharged dynamically to recover energy from and use residual temperature differentials created between the heat source and sold-state cooling subunits during phased cooling and charging cycles, with the controller further configured to determine which of the one or more sub regions of the heat source to route recoverable power from to the plurality of energy storage devices.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to control the Peltier elements of Schrage to scavenge energy, as is disclosed by Gu et al, in order to save energy.

Regarding claims 16 and 19, Schrage discloses a cooling system, comprising:
a plurality of sensor sub-units (thermocouples or thermistors located in each quadrant, see column 3 lines 39-49) configured to be thermally connected to a heat source (baseplate or source 28, see figure 2 and column 3 lines 17-24), the heat source having a plurality of sub-regions that correspond with each of the sensor sub-unit (grid of regions or quadrants 30, 32, 24, 36, 38, 39, see figure 2 and column 3 lines 7-13);
a plurality of solid-state cooling sub-units (thermoelectric heat pumps 40, 42, 44, 46, 48, 49, see figure 2 and column 3 lines 17-24), each solid-state cooling sub-unit including a cold side and a hot side and each solid-state cooling sub-unit corresponding with one of the plurality of sensor sub-units, wherein the cold side of each solid-state cooling sub-unit thermally connects to one of the sensor sub-units and is configured to dissipate heat from the sub-regions of the heat source; and
a heat exchanger (cold plate or sink 28, see figure 2 and column 3 lines 9-11) thermally connected to the hot side of each of the solid-state cooling sub-units and configured to dissipate additional heat from the sub-regions of the heat source and waste heat generated from powering the solid-state cooling sub-units; and
a controller (109, see figure 3 and column 3 lines 35-38) including an optimizer (optimizer is programmed section of controller which generates models) and configured to sample temperatures 
wherein, based on the sampled temperatures, the optimizer is configured to:
predict a sequence of cooling intensity tensors to apply to first select solid state cooling sub-units to drive temperatures across the heat source to a target distribution of temperatures (see column 7 lines 48-52);
generate first output signals indicative of the predicted sequence of cooling intensity tensors to cool the heat source.
It is noted that although Schrage discloses an electrical energy storage device (68, see figure 2 and column 3 lines 27-28), Schrage does not disclose it to be charged and discharged such that it balances the energy of cooling with the energy stored.
However, Gu et al. discloses reversing the current through Peltier devices that are part of a set used to cool something in order to save energy as part of the temperature control (see paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to control the Peltier elements of Schrage to scavenge energy, as is disclosed by Gu et al, in order to save energy. Furthermore, this would constitute configuring the controller of Schrage to predict charging cycle time tensors and generate appropriate output signals, because predicting available and needed heat exchange and controlling the system in accordance with the prediction is what Schrage is for and does (see abstract).

.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrage (US Patent No. 5,349,821, previously of record) in view of Zhang et al (US Patent Application Publication No. 2008/0170982, previously of record).
Regarding claim 2, most elements are disclosed by Schrage, as explicitly addressed in the above rejection of claim 1.
It is noted that Schrage does not disclose the sensor sub-units to be made of a material having anisotropic heat transfer properties oriented with the plane of maximum heat transfer to thermally connect each sub-region of the heat source with one of the plurality of solid-state cooling sub units.
However, Zhang et al. discloses the use of anisotropic carbon nanotube sheets for temperature sensors (see paragraph [0733]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use an anisotropic material in the temperature sensors, as is disclosed by Zhang et al, in the system of Schrage, in order to ensure adequate conduction of heat to and through the sensor, for accuracy of measurement.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrage (US Patent No. 5,349,821, previously of record) in view of Moshayedi (US Patent Application Publication No. 2004/0233641, previously of record).
Regarding claim 9, most elements are disclosed by Schrage, as explicitly addressed in the above rejection of claim 1.

However, Moshayedi explicitly discloses using a non-conductive thermal grease or paste between a semiconductor device and the heat sink it is attached to in order to provide greater thermal conductivity, permitting more heat to be transferred (see paragraph [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use a non-conductive thermal paste, as is disclosed by Moshayedi, between the elements of the system of Schrage which are intended to transfer heat away from the heat source of Schrage, in order to permit greater heat transfer without permitting electrical shorts from a grease or paste which is conductive.



Response to Amendment
In the interest of compact prosecution, the applicant has not been held non-responsive. However, the deletion of five characters or less MUST be done via double brackets for clarity (see 37 CFR 1.121 (c) (2)). In particular, the deletion of the single character “s” at the end of a word and the deletion of the single character lower case “a” via strikethrough is not clear, because the strikethrough is not easily perceived.

Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive. The reasons are as follows.
It is stated on page 14 that it was pointed out during the interview of September 14 that being more specific about the predicting feature and interaction of predicting and charging features would help further prosecution.
The examiner notes that, as recorded in the interview summary, she stated during the interview that it “may be possible to recite the prediction of the charging cycle time tensors such that is would overcome the prior art of record”, and this is not the same as the recitation of charging cycle time tensors necessarily advancing prosecution.
It is argued on page 14 that replacement sheets have been submitted and the drawings should no longer be objected to.
Although most of the drawing objections have been overcome, the claims continue to recite multiple electrical energy storage devices, which are not illustrated. Therefore, that aspect of the objection to the figures has been maintained.
It is stated on page 14 that the specification has been amended to overcome the objections thereto. This is correct, and the objection to the specification has not been maintained.
It is stated on page 15 that claim 17 has been amended to overcome the typographical error. This is correct, and the objection has not been maintained.
It is argued on page 15 that the recited energy storage devices have sufficient structure recited to avoid interpretation under 112(f), because they are “charged and discharged dynamically to recover and utilize residual temperature differentials that are turned into voltage and current power signals”.

It is argued on page 15 that claim 4 has been amended to overcome the rejection for indefiniteness due to lack of clarity. However, as detailed above, claim 4 continues to be unclear, and therefore the rejection has been maintained.
It is argued on pages 15 and 16 that Schrage fails to preemptively cool select solid-state cooling sub-units in anticipation of future hot spot formation thereby preventing hot spots from forming at all as is claimed in claims 1 and 10.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the complete prevention of formation of hot spots) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Not only is the prevention of formation of hot spots not recited in claims 1 and 10, claims 1 and 10 explicitly recite that there is at least one hot spot which is observed. For this additional reason, the argument is unpersuasive.
It is argued on page 16 that the controller of Schrage detects a deviation from expected operation.
It is unclear to the examiner how the applicant can consider the calculation of an expected temperature to not be a prediction of future temperature and, correspondingly, demand.
It is argued on page 16 that Schrage does not do preemptive cooling of hot spots.
Failure to use the phrase “hot spot” does not mean that hot spots are not being addressed. Therefore, the argument is unpersuasive.

It is argued on page 17 that Gu fails to describe calculating implied power gains. As the examiner has been unable to determine from the applicant’s disclosure what an “implied power gain” actually is, the argument is unpersuasive.
It is argued on pages 17 and 18 that neither Zhang nor Moshayedi overcomes the deficiencies in Schrage. As Schrage is not deficient, the argument is unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-8:00 M-S.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763